DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 and 15 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 1 and 15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. US10894625. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witczak (US2009/0220717).
Regarding claim 1, Witczak teaches a container (Fig. 4 and 7) for alcohol (in addition the container is capable of being used for various alcoholic beverages such as wine) comprising a polymer wall (Fig. 4 between 114 and 116; paragraph 0032) of the container sandwiched between a coating applied to an interior of said polymer wall of the container and an exterior of said polymer wall (Fig. 4) of the container.
Regarding claim 12, a container (Fig. 4 and 7) for alcohol comprising a body (Fig. 4) defined by a polymer wall (Fig. 4 between 114 and 116; paragraph 0032) of the body, a first coating (Fig. 4) applied to an interior of said polymer wall of the body and a second coating (Fig. 4) applied to an exterior of said polymer wall of the body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witczak, in view of Deak (US5,084,356).
Regarding claims 2-3 and 13-14, Witczak DIFFERS in that it does not disclose the container is made from silicon dioxide, as claimed.  Attention, however, is directed to Deak which discloses that a coating can be such a material.  Therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made, to modify Witczak, by employing such a coating, in view of the teachings of Deak, in order to have an alternative durable hard coating.  


Claims 4-11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witczak. 
Regarding claims 4-11 and 15-20, Witczak teaches a bottle capable of holding wine.  The container is a wine bottle (where the bottle is capable of holding wine) having a body (in the below annotated Fig. 7) that terminates in a base (in the below annotated Fig. 7), a shoulder (in the below annotated Fig. 7), and a neck (in the below annotated Fig. 7), the shoulder forming a tapered region (in the below annotated Fig. 7) between the neck and the body, and the neck terminating in a finish (in the below annotated Fig. 7).  Witczak DIFFERS in that it does not disclose the coating as claimed, the thickness of the coating and/or polymer wall is as claimed, the volume of the bottle is as claimed, the height of the bottle is as claimed, the width of the bottle is as claimed, the height of the body is as claimed, the height of the neck is as claimed, the shoulder has an inside radius as claimed, or the shoulder has an outside radius as claimed.  However, a change in, size, shape, optimum value, or optimum ranges, has been found to be within the skill level of one of ordinary skill within the art.  Therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made, to modify Witczak, by employing an alternative material or optimum range or value to the bottle, in order to have an alternative size, shape and weight of the bottle, as desired.  

    PNG
    media_image1.png
    700
    780
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREEN K THOMAS/Primary Examiner, Art Unit 3736